Case 3:19-cv-01919-BAS-DEB Document 9 Filed 08/13/20 PageID.55 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
       GREGORY LEON SPATCHER,                       Case No. 19-cv-1919-BAS-BLM
11     CDCR #BJ-9222,
                                                    ORDER DISMISSING CASE
12                                   Plaintiff,
13           v.
14     SAN DIEGO SHERIFF DEP’T, et
       al.,
15
                                  Defendants.
16
17
18         Plaintiff Gregory Leon Spatcher filed a first amended complaint on January 9,
19   2020. On January 27, 2020, the Court dismissed certain Defendants but permitted
20   the case to go forward against Defendants Lake and Escobar. (ECF No. 5.) The
21   Court ordered the Clerk to forward to Plaintiff blank U.S. Marshal Form 285s for
22   these two Defendants and ordered Plaintiff to fill out the forms and return them to
23   the United States Marshal for service. No proof of service was filed. On July 14,
24   2020, the Court ordered Plaintiff to show cause why Defendants have not been
25   served. The Court ordered Plaintiff to file a response to the order informing the Court
26   whether and when he filled out and returned the U.S. Marshal Form 285s. His
27   response was due by August 7, 2020, and the Court noted: “Failure to timely respond
28   will result in this case being dismissed for failure to prosecute.” (ECF No. 8.)

                                              –1–
Case 3:19-cv-01919-BAS-DEB Document 9 Filed 08/13/20 PageID.56 Page 2 of 2




 1   Plaintiff did not respond.
 2         “District courts have the inherent power to control their dockets and, ‘[i]n the
 3   exercise of that power, they may impose sanctions including, where appropriate . . .
 4   dismissal of a case.’” Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)
 5   (quoting Thompson v. Hous. Auth. of L.A., 782 F.2d 829, 831 (9th Cir.)), cert. denied,
 6   475 U.S. 829 (1986); accord Link v. Wabash, R.R. Co., 370 U.S. 626, 630–31 (1962)
 7   (holding courts are vested with an inherent power “to manage their own affairs so as
 8   to achieve the orderly and expeditious disposition of cases.”) The circumstances in
 9   which a court may exercise its inherent power to dismiss an action include an action
10   where a plaintiff has failed to prosecute the case. Link, 370 U.S. at 630. In
11   determining whether to exercise this power, “the district court must weigh five
12   factors, including: (1) the public’s interest in expeditious resolution of litigation; (2)
13   the court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4)
14   the public policy favoring disposition of cases on their merits; and (5) the availability
15   of less drastic alternatives.” Ferdik, 963 F.2d at 1260–61.
16         Defendants Lake and Escobar have not been served and Plaintiff has failed to
17   respond to the Court’s order explaining why service has not occurred. While the
18   Court prefers resolving cases on their merits, this case cannot proceed without
19   service. The Court finds the above factors weigh in favor of dismissal. Accordingly,
20   the Court DISMISSES this case without prejudice. The Clerk is instructed to close
21   the case.
22         IT IS SO ORDERED.
23
24   DATED: August 13, 2020
25
26
27
28

                                                –2–
